     Case 2:19-cv-04935-ODW-KS Document 21 Filed 07/14/20 Page 1 of 2 Page ID #:5130




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
       DAYNELL B. BELL,                  )         NO. CV 19-4935-ODW (KS)
11                                       )
                     Petitioner,
12           v.                          )         ORDER ACCEPTING FINDINGS AND
                                         )
13                                                 RECOMMENDATIONS OF UNITED
                                         )
       JOSIE GASTELO, Warden,            )         STATES MAGISTRATE JUDGE
14
                       Respondent.       )
15
       _________________________________ )
16
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Petition for
19     Writ of Habeas Corpus (“Petition”), all of the records herein, the Report and Recommendation
20     of United States Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate
21     Judge’s Report and Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C)
22     and Federal Rule of Civil Procedure 72(b), the Court has conducted a de novo review of those
23     portions of the Report to which objections have been stated. Having completed its review, the
24     Court accepts the findings and recommendations set forth in the Report.
25     \\
26     \\
27     \\
28     \\
     Case 2:19-cv-04935-ODW-KS Document 21 Filed 07/14/20 Page 2 of 2 Page ID #:5131




 1           Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall
 2     be entered dismissing this action with prejudice.
 3
 4     DATED: July 14, 2020
 5                                                         ________________________________
 6                                                                OTIS D. WRIGHT, II
                                                           UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
